Exhibit 10.1

 

[g103371kei001.gif]

ICU Medical, Inc.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of this first day of
January 2009, by and between ICU Medical, Inc., a Delaware corporation
(“Employer”), and George A. Lopez (“Employee”).

 

RECITALS

 

A.            Employer is engaged in the business of developing and
manufacturing safe medical connectors.

 

B.            Employer desires to employ Employee, and Employee desires to be
employed, on the terms and conditions set forth in this Agreement.

 

C.            Prior to or contemporaneously with the date of this Agreement,
Employee and the Company have entered into an Indemnification Agreement and a
Confidentiality and Inventions Agreement.

 

AGREEMENT

 

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             TERMS OF AGREEMENT

 

1.1          Initial Term   The initial term of this agreement shall begin on
January 1, 2009 and shall continue until December 31, 2009 unless it is
terminated earlier pursuant to Section 5.

 

1.2          Renewal Terms    Notwithstanding Section 1.1, this Agreement shall
be extended and continue in effect, subject to Section 5, until the earlier of
(i) the execution by Employer and Employee of an amendment extending this
Agreement or a new employment agreement or (ii) March 31, 2010 if, but only if,
at December 31, 2009 each of the following is true:

 

a.  This Agreement has not been terminated pursuant to Section 5 and    Employer
has not notified Employee of a termination pursuant to Section 5;

 

b.  Neither Employer nor Employee has notified the other of its or his      
intention not to extend or renew this Agreement; and

 

1

--------------------------------------------------------------------------------


 

c.  The parties have not yet executed an amendment extending this Agreement or a
new employment agreement.

 

Neither this Agreement nor the employment of Employee will in any event continue
beyond March 31, 2010 unless Employer and Employee execute an amendment
extending this Agreement or a new employment agreement by such date.

 

2.             EMPLOYMENT

 

2.1          Employment of Employee.  Employer hereby hires Employee as
President and Chief Executive Officer.  Employee hereby accepts such employment
on the terms and conditions of this Agreement.

 

2.2          Position and Duties.    Employee shall serve, as  President and
Chief Executive Officer of Employer and shall have the general powers and duties
of management usually vested in that office in a corporation and such other
powers and duties as may be prescribed by the Board of Directors or the Bylaws
of Employer.  In this position, Employee will report directly to, and be subject
to the supervision of the Board of Directors.

 

2.3          Standard of Performance.  Employee agrees that he will at all times
faithfully and industriously and to the best of his/her ability, experience and
talents perform all of the duties that may be required of and from him/her
pursuant to the terms of this Agreement.  Such duties shall be performed at such
place or places as the interests, needs, business and opportunities of Employer
shall require or render advisable.

 

2.4          Exclusive Service.  Employee shall devote all of his business
energies and abilities and all of his productive time to the performance of his
duties under this Agreement (reasonable absences during holidays and vacations
excepted), and shall not, without the prior written consent of Employer, render
to others any service of any kind (whether or not for compensation) that, in the
opinion of Employer, would materially interfere with the performance of his/her
duties under this Agreement.

 

Employee shall not, without the prior written consent of Employer, maintain any
affiliation with, whether as an agent, consultant, employee, officer, director,
trustee or otherwise, nor shall s/he directly or indirectly render any services
of an advisory nature or otherwise to, or participate or engage in, any other
business activity that conflict with Employee’s obligations to the Company.

 

3.             COMPENSATION

 

3.1          Compensation.  During the term of this Agreement, Employer shall
pay the amounts and provide the benefits described in this Section 3, and
Employee agrees to accept such amounts and benefits in full payment for
Employee’s services under this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.2          Base Salary.  Employer shall pay to Employee a base salary of $
500,000 annually in equal installments payable no less frequently than
semi-monthly.

 

3.3          Incentive Bonus Compensation.  Employee shall be eligible to
receive a bonus equal to $500,000 which is equal to one-hundred (100%) percent
of the base salary, as set forth in section 3.2.  Terms and conditions of
payment of this bonus shall be determined by the Compensation Committee,  Board
of Directors of Employer.

 

3.4          Special Bonus.  (see ADDENDUM TO EMPLOYMENT AGREEMENT
JANUARY-DECEMBER 2009).

 

3.5          Fringe Benefits.  Subject to Section 3.6 and upon satisfaction of
the applicable eligibility requirements, Employee shall be entitled to all
fringe benefits which Employer may make generally available from time to time
for its executive employees.  Such benefits shall include without limitation
those available, if any, under any group insurance, profit sharing, pension or
retirement plans or sick leave policy.

 

3.6          Vacation and Holiday.  Employee shall be entitled to vacations and
holidays.  Employee is entitled to additional vacation time entirely at the sole
discretion of employee.

 

3.7          Deduction from Compensation.  Employer shall deduct and withhold
from all compensation payable to Employee all amounts required to be deducted or
withheld pursuant to any present or future law, ordinance, regulation, order,
writ, judgment, or decree requiring such deduction and withholding.

 

3.8          Disability Severance Benefits.  Should Employee’s employment
hereunder be terminated by reason of his/her total and permanent disability,
which renders the Employee unable to perform the essential functions of his/her
job, with or without reasonable accommodation, Employer shall pay Employee,
within 30 days of termination, a lump sum severance payment equal to 50% of the
base salary in Section 3.2,  and regularly accrued salary for any pay periods
worked by the employee, but not paid.  Total and permanent disability means
Employee is unable to perform his/her duties with or without reasonable
accommodation for a consecutive period of six months due to bodily injury or
sickness, including mental or nervous disorder, as determined by a physician
selected by Employer and acceptable to the Employee or his/her legal
representative,  and while disabled s/he does not engage in any employment for
wage or profit.

 

Employer’s obligation to pay disability severance benefits shall be reduced by
any payments for which s/he and his/her dependents are eligible under the
Federal Social Security Act, and any payment to which s/he is eligible under the
Worker’s Compensation Law, Unemployment Insurance Code or other similar
legislation, or under any other plan or insurance maintained and paid for by
Employer providing benefits for loss of time from disability or unemployment.

 

3

--------------------------------------------------------------------------------


 

4.             REIMBURSEMENT OF EXPENSES

 

Employer shall pay to or reimburse Employee for those travel, promotional and
similar expenditures incurred by Employee which Employer determines are
reasonably necessary for the proper discharge of Employee’s duties under this
Agreement and for which Employee submits appropriate receipts and indicates the
amount, date, location and business character, provided that the nature and
general amount of such expenditures is either in accordance with the Company’s
policies announced from time to time or approved in advance.

 

5.             TERMINATION

 

5.1          Termination Date.  The date on which this Agreement terminates
shall be the “Termination Date.”  After the Termination Date, Employee shall not
be employed by Employer, Employer shall promptly pay to Employee any
compensation under this Agreement accrued but unpaid as of that date, and
Employee shall not be entitled to any compensation from Employer for the
performance by Employee after that date of any obligations of Employee to
Employer under this Agreement.

 

5.2          Termination Without Cause.  Without cause, Employer may terminate
this Agreement at any time for any reason, or no reason (including without
limitation the Employee’s disability as a result of any physical or mental
condition that  prevents Employee from performing the essential functions of the
job, with or without reasonable accommodation) by giving Employee 60 days
written notice.  If requested by Employer to do so, Employee shall continue to
perform his/her duties under this Agreement during such 60 day period.  This
Agreement shall automatically and without further action of Employer terminate
on the death of Employee.

 

5.3          Termination For Cause.  Employer may terminate this Agreement at
any time without prior notice for “cause” or in the event that Employee does not
cure a breach of any provision of this Agreement within five days after Employer
delivers demand to Employee to cure such breach.  For this purpose, “cause”
shall include, without limitation, (i) Employee’s insubordination, meaning the
willful failure to conform to or conduct himself/herself in accordance with the
policies and standards of Employer or the refusal to perform the duties assigned
pursuant to Section 2 or assigned by the Board of Directors; (ii) the dishonesty
of Employee; (iii) Employee’s conviction for a felony or for fraud, embezzlement
or any other act of moral turpitude; (iv) any willful violation by Employee of
laws or regulations applicable to Employer’s business; or (v) Employee’s gross
negligence or willful misconduct in the performance of his/her duties under this
Agreement which would adversely affect the business or reputation of Employer. 
A termination by Employee at any time after the occurrence of an event which
would constitute cause for termination by Employer shall be considered a
termination by Employer for cause.

 

5.4          Return of Employer Property.  Within five days after the
Termination Date, Employee shall return to Employer all products, books,
records, forms, specifications, formulae, data processes, designs, papers and
writings relating to the business of Employer, including without limitation
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control.  Employee shall not retain any copies or duplicates of such property
and all

 

4

--------------------------------------------------------------------------------


 

licenses granted to him/her by Employer to use computer programs or software
shall be revoked on the Termination Date.

 

6.             NONCOMPETITION

 

6.1          Noncompetition During Employment.  During the term of this
Agreement, Employee shall not, without the prior written consent of Employer,
directly or indirectly render services of a business, professional, or
commercial nature to any person or firm, whether for compensation or otherwise,
or engage in any activity directly or indirectly or as an officer, director,
employee, consultant, or holder of more than one (1%) percent of the capital
stock of any other corporation.  Otherwise, Employee may make personal
investments in any other business so long as these investments do not require
him/her to participate in the operation of the companies in which s/he invests.

 

6.2          Non-solicitation.  Employee acknowledges that s/he will have access
at the highest level to, and the opportunity to acquire knowledge of, valuable,
confidential and proprietary information relating to the business of the Company
and, accordingly, in order to preserve the value of such information for the
Company, Employee covenants and agrees as follows:

 

(a)            Employee shall not, during the term of this Agreement and for a
period of one year following the termination of this Agreement for any reason,
without the prior written consent of the Company, directly or indirectly solicit
any employee or contractor of the Company to terminate his or her employment or
contractor status with Company.

 

(b)            The Employee shall not, during the term of this Agreement and
thereafter, use Company trade secrets to solicit business from or enter into a
business relationship or transaction with any person or entity that has or has
had a business relationship with the Company (including, but not limited to,
customers) or disrupt, or attempt to disrupt, any relationship, contractual or
otherwise, between Company and any such person or entity.

 

7.             OTHER PROVISIONS

 

7.1          Compliance With Other Agreements.  Employee represents and warrants
to Employer that the execution, delivery and performance of this Agreement will
not conflict with or result in the violation or breach of any term or provision
of any order, judgment, injunction, contract, agreement, commitment or other
arrangement to which Employee is a party or by which s/he is bound, including
without limitation any agreement restricting the sale of products similar to
Employer’s products in any geographic location or otherwise.  Employee
acknowledges that Employer is relying on his/her representation and warranty in
entering into this Agreement, and agrees to indemnify Employer from and against
all claims, demands, causes of actions, damages, costs or expenses (including
attorneys’ fees) arising from any breach thereof.

 

7.2          Injunctive Relief.  Employee acknowledges that the services to be
rendered under this Agreement and the items described in Sections 5.4, 6 and 7
are of a special, unique and extraordinary character, that it would be difficult
or impossible to replace such services or to compensate Employer in money
damages for a breach of this Agreement. 

 

5

--------------------------------------------------------------------------------


 

Accordingly, Employee agrees and consents that if s/he violates any of the
provisions of this Agreement, Employer, in addition to any other rights and
remedies available under this Agreement or otherwise, shall be entitled to
temporary and permanent injunctive relief, without the necessity of proving
actual damages and without the necessity of posting any bond or other
undertaking in connection therewith.

 

7.3          Attorneys’ Fees.  The prevailing party in any suit, arbitration or
other proceeding brought to enforce any provisions of this Agreement, shall be
entitled to recover all costs and expenses of the proceeding and investigation
(not limited to court costs), including attorneys’ fees at the hourly rates
usually charged by that party’s attorneys.

 

7.4          Nondelegable Duties.  This is a contract for Employee’s personal
services.  The duties of Employee under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and shall not be subject
to involuntary alienation, assignment or transfer by Employee during his/her
life.

 

7.5          Entire Agreement.  No discussions or comments made by the
Employer’s agents, personnel, staff, officers or attorneys concerning the
subject matter of this Agreement evidence or imply any agreement other than the
terms specifically included herein. No provision can be waived or modified by
conduct or oral agreement either before or after execution of this Agreement. No
representation, understanding, promise or condition shall be enforceable against
any party unless it is contained in this Agreement, except as set forth in the
Indemnification Agreement and Confidentiality and Inventions Agreement. If there
is any conflict between the terms, conditions and provisions of this Agreement
and those of any other agreement or instrument, the terms, conditions and
provisions of  this Agreement shall prevail.  This Agreement is the only
agreement and understanding between the parties pertaining to the subject matter
of this Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.  Notwithstanding the
foregoing, the parties intend to be bound by the terms of the Indemnification
Agreement and the Confidentiality and Inventions Agreement, the Retention
Agreement entered into as of April 18, 2001, and the Long-Term Retention Plan,
which govern the relationship of the parties with respect to subject matter of
those respective agreements.

 

7.6          Governing Law.  The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.

 

7.7          Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if any invalid or unenforceable
provision were omitted.

 

7.8          Amendment and Waiver.  This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties.  Either party
may in writing waive any provision of this Agreement to the extent such
provision is for the benefit of the waiving party.  No waiver by either party of
a breach of any provision of this Agreement shall be construed as a waiver of
any subsequent or different breach, and no forbearance by a party to

 

6

--------------------------------------------------------------------------------


 

seek a remedy for noncompliance or breach by the other party shall be construed
as a waiver of any right or remedy with respect to such noncompliance or breach.

 

7.9          Binding Effect.  The provisions of this Agreement shall bind and
inure to the benefit of the parties and their respective successors and
permitted assigns.

 

7.10        Notice.  Any notices or communications required or permitted by this
Agreement shall be deemed sufficiently given if in writing and when delivered
personally or 48 hours after deposit with the United State Postal Service as
registered or certified mail, postage prepaid and addressed as follows:

 

(a)     If to Employer, to the principal office of Employer in the State of
California, marked “Attention:  President”; or

 

(b)     If to Employee, to the most recent address for Employee appearing in
Employer’s records.

 

7.11        Headings.  The sections and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

EMPLOYER

 

 

 

 

 

 

 

 

 

 

 

ICU MEDICAL, INC.

 

 

 

 

 

 

 

 

 

By

 

/s/ Michael T. Kovalchik, III, MD

 

3/10/09

 

 

 

Michael T. Kovalchik, III, MD

 

date

 

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

By

 

George A. Lopez, M.D.

 

3/10/09

 

 

 

George A. Lopez, M.D.

 

date

 

 

 

President and C.E.O.

 

 

 

7

--------------------------------------------------------------------------------